Frankum, Justice.
The notice of appeal in this case was filed in the office of the Clerk of the Superior Court of Crisp *733County on July 12, 1968. Each order, judgment and ruling appealed from was entered more than sixty days before the notice of appeal was filed, except the judgment dated and entered June 12, 1968, whereby the court overruled the appellant’s motion to dismiss the plaintiff’s complaint, his plea in abatement, and denied his motion for a summary judgment. No ruling made in that judgment is reviewable by direct appeal without a certificate having been issued by the trial judge, as provided by law, regarding immediate review. Code Ann. § 81A-156 (h) (Ga. L. 1968, pp. 1072, 1073). The record does not contain a certificate of the trial judge with respect to any of the rulings aforesaid so as to give this court jurisdiction of the appeal. Therefore, the appellees’ motion to dismiss the appeal is granted.
Argued October 14, 1968
Decided November 7, 1968.
Benjamin Zeesman, for appellant.
Wright & Reddick, George P. Wright, for appellees.

Appeal dismissed.


All the Justices concur.